DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 16 May 2022.  Claims 1, 2, 5, 6, 10, 14, 15, 17 and 20-22 have been amended.  Claim 7 has been cancelled.  Claims 1-6 and 8-23 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner’s Note:  Jennifer L. Norton is the new examiner of record for the instant application.

Response to Arguments
Applicant’s arguments, see Remarks, pg. 12 , filed 16 May 2022, with respect to rejected claims 5, 6, 14, 20 and 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 16 May 2022.  The rejections of claim 5, 6, 14, 20 and 21 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 12 , filed 16 May 2022, with respect to the rejection of claims 1-6 and 8-23 under 35 U.S.C. 103 have been fully considered and are persuasive in part. 

With respect to the Applicant’s argument, “In the present application, the mean value of the plurality of rectifying commands and the latest rectifying command are not detected/measured by any sensor.”  (see Remarks, pg. 16, paragraph 4)  The Examiner respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the mean value of the plurality of rectifying commands and the latest rectifying command are not detected/measured by any sensor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to the Applicant’s argument, “The input feedback signal Ifd is the sample, which is not measured by any sensor, but a circuit feedback signal.”  (see Remarks, pg. 17, paragraph 1)  The Examiner respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The input feedback signal Ifd is the sample, which is not measured by any sensor, but a circuit feedback signal.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the Examiner recognizes the Applicant has neither made a correlation in the arguments nor the claims as to how ‘the touch detection unit” of the claims relate to “in the motor driver 180, the phase current outputted by the space vector conversion module is converted into an input feedback signal ‘Ifd’. A comparator 182 in the motor driver 180 compares the input feedback signal with the rectifying command ‘Icmd’ and adjusts the rectifying command ‘Icmd’ based on the comparison. (page 10, last full paragraph of the English translation as filed.)”   Hence, the Applicant’s argument is found unpersuasive. 

With respect to the Applicant’s arguments, 
Zhang is directed to detection of false vehicle-to-vehicle emergency brake light messages. This is non analogous art to the semiconductor component packing devices disclosed in Huang and Ritsuko, and there would have been no rational basis for one skilled in the art to have looked to the teachings of Zhang for purposes of further modifying Huang in view of Ritsuko.  (see Remarks, pg. 17, paragraph 3)

But notwithstanding the above, Zhang discloses a comparison between two mean values. Even if the combined teachings of Huang and Ritsuko were for some reason modified in view of Zhang, the combined teachings of the cited reference would not have disclosed or suggested calculating a difference between the mean value and the latest rectifying command.   (see Remarks, pg. 17, paragraph 4)

The Examiner agrees with the Applicant’s arguments, and the rejection of claims 1-6, 8 and 9 have been withdrawn in light of these arguments.

In regards to the Applicant’s argument, 
Rather, in the present application, the mean value of the plurality of rectifying commands and the latest rectifying command are not detected/measured by any sensor. Again, by contrast, in embodiment 1 of Ritsuko it is determined whether the substrate 1 and the chip 5 are in contact by judging whether the difference between the two detection values Zn and Zt detected by the displacement sensor 203 reaches thePage 18 of 21 Application No. 16/338,546Docket No. JUNHP0107WOUSthreshold AZ. In embodiment 2 of Ritsuko, it is determined whether the substrate 1 and the chip 5 are in contact by judging whether the difference (AF2) between the two detection values Fap(N) and Fn detected by the load cell 503 reaches the threshold value F3.  (see Remarks, pg. 18, paragraph 5 - pg. 19, paragraph 1)

The Examiner respectfully disagrees. 

The Examiner refers to the above response, pgs. 3-4, paragraphs 4 and 5 of this Office action, and the argument herein as addressed. 


With regards to the Applicant’s argument, 

Furthermore, Zhang is directed to non analogous art to the semiconductor component packing devices disclosed in Huang and Ritsuko, and there would have been no rational basis for one skilled in the art to have looked to the teachings of Zhang for purposes of further modifying Huang in view of Ritsuko. But notwithstanding the above, Zhang discloses a comparison between two mean values. Even if the combined teachings of Huang and Ritsuko were for some reason modified in view of Zhang, the combined teachings of the cited reference would not have disclosed or suggested calculating a difference between the mean value and the latest rectifying command.   (see Remarks, pg. 19, paragraph 2)


The Examiner agrees with the Applicant’s arguments, and the rejection of claims 10-16 have been withdrawn in light of these arguments.
In regards to the Applicant’s argument, 
Rather, in the present application, the mean value of the plurality of rectifying commands and the latest rectifying command are not detected/measured by any sensor. Again, by contrast, in embodiment 1 of Ritsuko it is determined whether the substrate 1 and the chip 5 are in contact by judging whether the difference between the two detection values Zn and Zt detected by the displacement sensor 203 reaches the threshold AZ. In embodiment 2 of Ritsuko, it is determined whether the substrate 1 and the chip 5 are in contact by judging whether the difference (AF2) between the two detection values Fap(N) and Fn detected by the load cell 503 reaches the threshold value F3.  (see Remarks, pg. 20, paragraph 2)

	  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 3-4, paragraphs 4 and 5 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, 
Furthermore, Zhang is directed to non analogous art to the semiconductor component packing devices disclosed in Huang and Ritsuko, and there would have been no rational basis for one skilled in the art to have looked to the teachings of Zhang for purposes of further modifying Huang in view of Ritsuko. But notwithstanding the above, Zhang discloses a comparison between two mean values. Even if the combined teachings of Huang and Ritsuko were for some reason modified in view of Zhang, the combined teachings of the cited reference would not have disclosed or suggested calculating a difference between the mean value and the latest rectifying command. (see Remarks, pg. 20, paragraph 3)

The Examiner agrees with the Applicant’s arguments, and the rejection of claims 17-23 have been withdrawn in light of these arguments.

Claim 10, 17 and 18 stand objected to, claims 1-9 and 17-23 stand rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and claims 10-23 stand rejected under 35 U.S.C. 101.

Drawings
The drawings are objected to because the descriptions and element numbers of   Figures 3-6 are indistinguishable (i.e. blurry).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification recites the term “substitute” instead of “substrate” in paragraphs [0011], [0014], [0021] and [0058] of the instant application (U.S. Patent Publication No. 2020/0241498 A1).  For the purpose of examination, the term “substitute” has been interpreted as “substrate”.
Appropriate correction is required.

Claim Objections
Claims 10, 17 and 18 are objected to because of the following informalities: 
Claim 10 (line 11) and 17 (line 16) recites the term “substitute” instead of “substrate”.  For the purpose of examination, the term “substitute” has been interpreted as “substrate”. 
Claim 18 is missing a “.” at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The breath of claims 1 (including dependent claims 2-9) and 17 (including dependent claims 18-23) are unknown since the specification neither recites a clear structure nor an algorithm that a computer uses to perform the claimed functions of “receiving”, “determining”, “obtaining” and “calculating”.  The Examiner notes the Specification (see U.S. Patent Publication No. 2020/0241498) recites the functionality of the “touch detection unit” on pg. 2, par. [0021]; however, the specification does not expressly indicate any particular structure for “touch detection unit” or algorithm that a computer uses to perform the claimed functionalities of the “touch detection unit”.  Further, the Examiner recognizes the specification, pg. 4, par. [0051], discloses a touch detection algorithm (TDA) that includes a memory module and a calculation comparison module; however, the specification does not provide any relationship between the touch detection unit and the touch detection algorithm.  Therefore, the claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation “a touch detection unit” (claims 1 and 17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The breath of claims 1 (including dependent claims 2-9) and 17 (including dependent claims 18-23) are unknown since the specification neither recites a clear structure nor an algorithm that a computer uses to perform the claimed functions of “receiving”, “determining”, “obtaining” and “calculating”.  The Examiner notes the Specification (see U.S. Patent Publication No. 2020/0241498) recites the functionality of the “touch detection unit” on pg. 2, par. [0021]; however, the specification does not expressly indicate any particular structure for “touch detection unit” or algorithm that a computer uses to perform the claimed functionalities of the “touch detection unit”.  Further, the Examiner recognizes the specification, pg. 4, par. [0051], discloses a touch detection algorithm (TDA) that includes a memory module and a calculation comparison module; however, the specification does not provide any relationship between the touch detection unit and the touch detection algorithm.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 17 recites a control device, therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites determining a mean value of the plurality of rectifying commands; calculating a difference between the mean value and the latest rectifying command; and determining whether there is a touch between the component and the (substrate) according to the difference.

The limitations of “determining a mean value of the plurality of rectifying commands”; and “calculating a difference between the mean value and the latest rectifying command are processes performed by use of mathematical calculations”. 

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The limitation of “determining whether there is a touch between the component and the (substrate) according to the difference”.

The limitation of “determining whether there is a touch between the component and the (substrate) according to the difference”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of a difference between two pieces of data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

	At step 2A, prong two, the judicial exception is no integrated into a practical application.  In particular, the claim recites “a control device”; “the semiconductor packaging apparatus comprises a bonding device for bonding a component to a substrate and a motor for driving the bonding device”; “a motion control unit for controlling motion of the motor to control a motion trajectory of the bonding device”; “a touch detection unit being set to: receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit; “obtaining the latest rectifying command after the most recent sample period”; and “wherein the motion control unit being set to: updating the position-time command by the path planner when the touch detection unit determines that the touch occurs”.

The “control device”; “motion control unit”; “path planner”; and “touch detection unit” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component using software (i.e. algorithms) (see MPEP 2106.05(f)).  

The limitation of “the semiconductor packaging apparatus comprises a bonding device for bonding a component to a substrate and a motor for driving the bonding device” is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “… controlling motion of the motor to control a motion trajectory of the bonding device”; “generating a position-time command …”; “… receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit”; and “obtaining the latest rectifying command after the most recent sample period” represent mere data gathering that is necessary for use of the recited judicial exception, as the received/obtained rectifying commands are used in the abstract processes of calculating a difference and assessing data mentally.  The limitations are recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “… updating the position-time command by the path planner when the touch detection unit determines that the touch occurs” further represents mere data gathering of information obtain from performing the abstract process of assessing data mentally.  The “updating” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “control device”; “motion control unit”; “path planner”; and “touch detection unit” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional element of “the semiconductor packaging apparatus comprises a bonding device for bonding a component to a substrate and a motor for driving the bonding device” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

	The limitations of “… controlling motion of the motor to control a motion trajectory of the bonding device”; “generating a position-time command …”; “… receiving a plurality of rectifying commands relating to force or torque within the most recent sample period from the motion control unit”; “obtaining the latest rectifying command after the most recent sample period”; and “… updating the position-time command by the path planner when the touch detection unit determines that the touch occurs”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.
The limitations of claims 18-21 merely add further details to determining a touch  (claims 18 and 19) and updating the position-time command (claims 20 and 21).

Claim 22: 
As step 2A, prong one, the claim recites “compare the position feedback signal to a position command generated by the path planner in the motion control unit”.

The limitation of “compare the position feedback signal to a position command generated by the path planner in the motion control unit”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compar(ing)” in the context of the claim encompasses an assessment of between two pieces of data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is no integrated into a practical application.  In particular, the claim recites “the motion control unit”; “obtain a position of the bonding device at a specific time point by a position sensor and generate a position feedback signal”; and “generate a corresponding rectifying command based on the result of the comparison to control the motion of the motor”.

The “motion control unit” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component using software (i.e. algorithms) (see MPEP 2106.05(f)).  

The limitation of “obtain a position of the bonding device at a specific time point by a position sensor and generate a position feedback signal” represents mere data gathering that is necessary for use of the recited judicial exception, as the position feedback signal is used in the abstract process of assessing data mentally.  The limitation is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “generate a corresponding rectifying command based on the result of the comparison to control the motion of the motor” further represents mere data gathering of information obtain from performing the abstract process of assessing data mentally.  The “generat(ing)” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “motion control unit” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The limitations of “obtain a position of the bonding device at a specific time point by a position sensor and generate a position feedback signal”;’ and “generate a corresponding rectifying command based on the result of the comparison to control the motion of the motor”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 23:
As step 2A, prong one, the claims recites “compare the latest rectifying command with the input feedback signal”.

The limitation of “compare the latest rectifying command with the input feedback signal”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compar(ing)” in the context of the claim encompasses an assessment of between two pieces of data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial exception is no integrated into a practical application.  In particular, the claim recites “a motor driver”; “obtain the latest rectifying command of the motion control unit”; “obtain the latest phase current of the motor and generate a corresponding input feedback signal”; and “adjust the outputted phase current to the motor according to the result of the comparison”.

The “motor driver” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component using software (i.e. algorithms) (see MPEP 2106.05(f)).  

The limitations of “obtain the latest rectifying command of the motion control unit”; and “obtain the latest phase current of the motor and generate a corresponding input feedback signal” represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained data is used in the abstract process of assessing data mentally.  The limitations are recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “adjust the outputted phase current to the motor according to the result of the comparison” further represents mere data gathering of information obtain from performing the abstract process of assessing data mentally.  The “adjust(ing)” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “motor driver” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “obtain the latest rectifying command of the motion control unit”; “obtain the latest phase current of the motor and generate a corresponding input feedback signal”; and “adjust the outputted phase current to the motor according to the result of the comparison”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 10 represents an equivalent method claim to claim 17 and is rejected under the same rationale as claim 17.  

Claim 11 represents an equivalent method claim to claim 18 and is rejected under the same rationale as claim 18.  

Claim 12 represents an equivalent method claim to claim 19 and is rejected under the same rationale as claim 19.  

Claim 13 add further details to the bonding device. 

Claim 14 add further details to the updating of the position-time command.  

Claim 15 represents an equivalent method claim to claim 22 and is rejected under the same rationale as claim 22.  

Claim 16 represents an equivalent method claim to claim 23 and is rejected under the same rationale as claim 23.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to a semiconductor production systems.

U.S. Patent No. 5,060,841 discloses a method and apparatus for wire bonding which includes a position detecting operation as well as a method for producing a semiconductor device by using the wire bonding apparatus.

WIPO Publication No. 2004/112100 A1 discloses a bonding device with a transport element that comprises a bonding head that is adapted to pick up components  at a pick-up station and to place them on a substrate at a placement station in a precisely defined orientation and position to be fastened. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117